DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/21 has been entered.

 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “wherein the ledge is formed monolithically as part of an aluminum extrusion forming a bottom frame member of the panel frame” in lines 14-15. There is not sufficient support in the original disclosure for a monolithic configuration of the ledge and the bottom frame member. In the response dated 3/5/21, Applicant points to paragraphs 0015, 0042, and 0043 of the specification, which state in part: “The lower frame member 136 of each frame 160, 162 and 164 includes the ledge 132” and also sets forth an aluminum extrusion construction for the lower frame member 136. However, the specification does not recite the term “monolithically” or a variation of the term at any point. Figure 6 of the drawings of the instant application is copied below:

    PNG
    media_image1.png
    743
    494
    media_image1.png
    Greyscale

Figure 6 (and the other figures depicting the ledge and the lower frame member) illustrates the ledge 132 without the cross lines used to identify the lower frame member 136. This drawing convention does not inherently indicate that the ledge is a separate element or material relative to the lower frame member, but it also does not provide support for a monolithic composition. Rather, the distinction between the ledge and the lower frame member at least suggests that it is not a monolithic composition. Applicant argues that the term “includes” indicates that the ledge is a part of the lower frame member such that they are commonly extruded, but this argument is not persuasive. The term “includes” does not imply or inherently indicate that the components are integrally or monolithically formed. The original disclosure does not set forth that the ledge is explicitly extruded or that it is monolithically formed with the lower frame member. The term “includes” is also used in the specification with respect to the sealing member in paragraph 0058, which recites “In addition, in some embodiments one or more of the lower frame member 136 of the top panel 110 and the upper frame member 134 of the intermediate panel 112 includes a resilient sealing member 176 located in the respective sealing member receptacle 166.” In this context, the upper frame member or lower frame member “includes a resilient sealing member 176”, but the sealing member is clearly set forth as a distinct element that is separately attached to the respective frame member. “Includes” does not inherently require that parts be formed as one piece, but instead is understood in the context of the disclosure as requiring a connection or operative engagement between parts. A lower frame member with a ledge that is fastened via adhesive, welding, etc. would still be considered to “include” the ledge. Thus, the limitation in claim 9 does not have sufficient support in the original disclosure, and is considered to be an introduction of new matter.
Claims 10-14 and 24-26 are rejected under 35 U.S.C. 112(a) as being dependent upon claim 9.

Specification
The amendment filed 3/5/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is located in claim 9, as described above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the bottom frame member is formed as an aluminum extrusion including the ledge”. It is unclear if this limitation requires that both the bottom frame member and the ledge be formed as an aluminum extrusion, or if only the bottom frame member is required to be formed as an aluminum extrusion, and the ledge is required to be attached or otherwise provided on the bottom frame member. As described in the rejection under 35 U.S.C. 112(a) above, there is not sufficient support in the original disclosure for an aluminum extrusion composition of the ledge, so for the purposes of this Office Action, it is presumed that claim 1 only requires that the bottom fame member be formed as an aluminum extrusion and that the ledge be provided on the bottom frame member (e.g. through attachment or other connection means).
Claims 2-8 and 21-23 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-5, 9-13, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hormann (DE 20 2006 020 984) in view of Tavivian (WO 01/98617). Note: A new machine translation of the Hormann patent document is provided with this Office Action. References to the disclosure of Hormann are directed to the new machine translation.
Regarding claim 1, Hormann discloses an upward acting, multi-panel door (paragraph 0001 of the machine translation discloses a sectional door comprising multiple panels), the door comprising:
a first panel frame (12) of a plurality of panel frames (multiple panel frames are shown in at least Figure 3) rotatably coupled together and movable (via hinge 26), the first panel frame comprising a ledge (56) and defining an opening (an opening is defined between upper and lower sections of the panel frame 12; paragraph 0012 further discloses a configuration of the frame 12 surrounding the pane 48, which is understood to establish an opening defined between sections of the frame), the ledge extending continuously along a majority of a longitudinal length of the first panel frame (paragraph 0012 discloses that the safety device 56 defining the ledge surrounds the pane 48 and paragraph 0006 discloses that the pane completely covers the frame strip; the complete coverage of the frame 12 by the pane, coupled with the extension of the ledge 56 to surround the pane results in a configuration in which the ledge extends continuously along a majority of the longitudinal length of the first panel frame), wherein a bottom surface of the ledge extends perpendicularly outward from the first panel frame [FIG. 3], wherein the bottom surface of the ledge is spaced apart from a bottom edge of the first panel frame in a direction opposite a direction in which the bottom surface faces (Figure 3 depicts an offset between the bottom/lower surface of the ledge 56 and the distal tip of the lower section of the frame 12; see annotated drawing below), and wherein a top surface of the ledge is disposed on an opposing side of the ledge from the bottom surface (the top surface is the upward facing side of the ledge 56 that is contacted by the pane 48 in Figure 3), wherein the first panel frame comprises a bottom frame member 
a sheet of material (48) having a rear surface (surface facing the frame 12) and an opposed front surface (opposing outwardly facing surface of the pane 48), the rear surface coupled to a front surface of the first panel frame such that a bottom edge of the sheet rests on the ledge [FIG. 3]; and
a hinge (26) rotatably coupling the first panel frame of the plurality of panel frames to an adjacent panel frame of the plurality of panel frames (paragraph 0029).

    PNG
    media_image2.png
    693
    641
    media_image2.png
    Greyscale

Hormann does not explicitly disclose that the opening extends across a majority of an area defined by an outer perimeter of the first panel frame, the bottom frame is formed as an aluminum extrusion, or that no portion of the first panel frame contacts the front surface of the sheet.
Nonetheless, Tavivian discloses a panel assembly comprising an opening, the opening extending across a majority of an area defined by an outer perimeter of a first panel frame (Figure 4b depicts an opening in which the pane 18 is placed; said opening is shown extending across a majority of an area defined by the outer perimeter of the frame 12) and the first panel frame (12) comprising a bottom frame member (12c), wherein the bottom frame member is formed as an aluminum extrusion including a ledge (page 4, lines 18-25 discloses aluminum extrusion for the frame 12, which includes the bottom frame member 12c; Figure 1 depicts the ledge of the bottom frame member--see annotated drawing below), wherein no portion of the first panel frame contacts the front surface of the sheet such that the front surface of the sheet is unobstructed [FIG. 1].

    PNG
    media_image3.png
    538
    361
    media_image3.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly of Hormann to have the opening extend across a majority of the area defined by the outer perimeter, to have provided the ledge in a configuration that does not contact the front surface of the sheet, and to have formed the frame member from extruded aluminum, as taught by Tavivian, in order to provide sufficient viewing space through the panel, to provide a strong, durable, and lightweight material for the construction of the frame, and to allow for the use of panes having different thicknesses without requiring replacement or modification of the ledge.
Regarding claim 2, Hormann discloses a coupling mechanism having an adhesive (52; paragraph 0031) positioned between at least one of the plurality of panel frames and the sheet [FIG. 3].
Regarding claim 3, Hormann discloses that the coupling mechanism consists of an adhesive layer (52) bonded to at least one of the plurality of panel frames and to the sheet of material [FIG. 3], and wherein the coupling mechanism and the ledge comprise the only coupling of the sheet of material to the at least one of the plurality of panel frames (paragraph 0031 discloses the adhesive layer, and Figure 3 depicts that the ledge 56 and the adhesive layer 52 are the only means by which the pane 48 is connected to the frame 12).
Regarding claim 4, Hormann discloses that the sheet is at least partially translucent (the glass composition of the pane 48 disclosed in paragraph 0002 and the light passage disclosed in paragraph 0001 is inherently at least partially translucent based on the definition of translucent: “permitting the passage of light” retrieved from https://www.merriam-webster.com/dictionary/translucent).
Regarding claim 5, Hormann discloses that the sheet is at least partially opaque (paragraph 0011 discloses that the edges of the pane are opaque).
Regarding claim 9, Hormann discloses an upward acting, multi-panel door (paragraph 0001), the door comprising:
a panel frame (12), including an inward facing surface (inward facing surface of the frame 12, to which the hinge 26 is connected as shown in Figure 3), an outward facing surface (outward facing surface of the frame 12, to which the pane 48 is adhered as shown in Figure 3), and a ledge (56) cantilevered outward from the outward facing surface [FIG. 3], 
a panel (48) having a front surface and a rear surface [FIG. 3], wherein the rear surface of the panel is coupled to the outward facing surface of the panel frame (via adhesive 56) and covers an opening defined by the panel frame (an opening is defined between upper and lower sections of the panel frame 12; paragraph 0012 further discloses a configuration of the frame 12 surrounding the pane 48, which is understood to establish an opening defined between sections of the frame that is covered by the pane), wherein a lower edge of the panel rests on the top surface of the ledge [FIG. 3]; and
a hinged connection (26) configured to hingedly couple the panel frame to an adjacent panel frame (paragraph 0029),
wherein the ledge is configured to be spaced apart from and not contact the adjacent panel frame [FIG. 3].
Hormann does not disclose that the opening extends across a majority of an area defined by an outer perimeter of the first panel frame, or that the ledge is formed monolithically as part of an aluminum extrusion forming a bottom frame member of the panel frame.
Nonetheless, Tavivian discloses a panel assembly comprising an opening, the opening extending across a majority of an area defined by an outer perimeter of an outward facing surface of a panel frame (Figure 4b depicts an opening in which the pane 18 is placed; said opening is shown extending across a 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly of Hormann to have the opening extend across a majority of the area defined by the outer perimeter, and to have formed the frame member and ledge monolithically from extruded aluminum, as taught by Tavivian, in order to provide sufficient viewing space through the panel, to provide a strong, durable, and lightweight material for the construction of the frame, and to ensure a strong and rigid connection between the bottom frame member and the ledge.
Regarding claim 10, Hormann discloses that the ledge extends from the outward facing surface of the panel frame at a right angle (as shown in Figure 3, at least the top surface of the ledge 56 extends substantially perpendicularly from the outward facing surface of the panel frame 12, defining a right angle).
Regarding claim 11, Hormann discloses the outward facing surface of the panel, but does not disclose that it is unobstructed.
Nonetheless, Tavivian discloses a panel (18) having an unobstructed outward facing surface [FIG. 1].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ledge of Hormann to have a configuration that does not obstruct the outward facing surface of the panel, as taught by Tavivian, in order to enable the use of panels having different thicknesses on the door assembly.
Regarding claim 12
It nonetheless would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ledge and the panel to have matching colors, since it has been held that matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ (CCPA 1947). It is noted that providing building components in matching colors is a well-known practice and provides the obvious benefits of achieving a desired consistent appearance.
Regarding claim 13, Hormann discloses an adhesive (52; paragraph 0031) positioned between the panel and the panel frame [FIG. 3].
Regarding claims 21 and 24, Hormann discloses that at least a portion of the bottom edge of the first panel frame is disposed below the bottom surface of the ledge [FIG. 3] (see annotated drawing above), but does not explicitly disclose that it is parallel to the bottom surface of the ledge.
Nonetheless, Tavivian discloses a first panel frame (12) and a ledge (end portion of the panel frame 12), wherein at least a portion of the bottom edge of the first panel frame is disposed below and parallel the bottom surface of the ledge (see annotated drawing below).

    PNG
    media_image4.png
    537
    439
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel frame of Hormann to have the bottom edge of the panel frame be both below and parallel to the bottom surface of the ledge, in order to provide an offset that prevents damage to the ledge during operation of the door assembly, so as to prevent shifting or damage to the glass panel.
Regarding claims 22 and 25, Hormann discloses that a portion of the bottom edge of the first panel frame adjacent to an outward facing surface of the first panel frame is perpendicular to the outward facing surface of the first panel frame (see annotated drawing below). It is noted that the term “adjacent” does not require that the perpendicular bottom edge portion intersect with the outward facing surface or 

    PNG
    media_image5.png
    594
    551
    media_image5.png
    Greyscale

Regarding claims 23 and 26, Hormann discloses that the bottom edge of the first panel frame comprises a sealing member receptacle (the groove formed by the lower portion of the first panel frame is shown receiving a sealing member 46 in at least Figure 3; it is noted that the limitation “sealing member receptacle” does not positively require that the sealing member be mounted in the bottom edge of the first panel frame member, and only requires that a sealing member be received by the bottom edge).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hormann (DE 20 2006 020 984) in view of Tavivian (WO 01/98617), as applied to claim 2 above, and further in view of Medlin (U.S. Patent No. 6,327,954).
Regarding claims 6-8, Hormann, as modified above, discloses that the sheet is safety glass or plastic (paragraph 0013) but does not explicitly disclose that it is tempered glass with flame-polished edges or polycarbonate.
Nonetheless, Medlin discloses a sheet comprising tempered glass with flame-polished edges (column 4, lines 63-65; column 12, lines 6-12) and polycarbonate (column 4, lines 53-65).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet of Hormann, as modified above, to be formed from tempered glass or polycarbonate, as taught by Medlin, in order to improve the security of the panel assembly, and to prevent injury in the event of accidental breakage of the sheet.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hormann (DE 20 2006 020 984) in view of Tavivian (WO 01/98617), as applied to claim 9 above, and further in view of Scales (U.S. Patent Application Publication No. 2005/0194106).
Regarding claim 14, Hormann, as modified above, discloses an adhesive positioned between the panel and the panel frame, but does not disclose double-sided tape.
Nonetheless, Scales discloses a panel (232) and panel frame (106) having double-sided tape positioned therebetween (paragraph 0040).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive of Hormann, as modified above, for double-sided tape, as taught by Scales, in order to facilitate assembly by producing pre-cut lengths of tape to connect the panels.

Response to Arguments
Applicant's arguments filed 3/5/21 with respect to the introduction of new matter discussed in the Interview dated 2/26/21 have been fully considered but they are not persuasive. As described in the .
Applicant’s arguments, filed 3/5/21, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references in the rejections above.
Applicant’s arguments with respect to new claims 21-26 have been fully considered but are not found persuasive. As described in the above rejections, Hormann and/or Tavivian disclose or teach the limitations of the new claims. With respect to claims 21 and 24, Tavivian is relied upon in the above rejection to teach the positioning of the bottom edge of the first panel frame relative to the bottom surface of the ledge, and Applicant’s arguments are directed to Hormann alone and are therefore not persuasive. With respect to claims 22, 23, 25, and 26, Hormann discloses structure that reads on a perpendicular bottom edge of the first panel frame and the outward facing surface, as well as a sealing member receptacle, as best described in the rejection above and illustrated in the associated annotated drawing. Given that these are new claims, Applicant’s arguments are not directed to the specific interpretation of the claims that is relied upon in the rejection.
The double patenting rejection set forth in the Final Rejection dated 12/15/20 is also withdrawn. With respect to claims 9-14 and 24-26, the claims of the reference patent do not recite a monolithic formation of the ledge as part of the bottom frame member of the panel frame. With respect to claims 1-8 and 21-23, claim 9 of the reference patent does recite formation of the bottom frame member by aluminum extrusion, but the claims do not recite a continuous extension of the ledge along a majority of a longitudinal length of the first panel frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABE MASSAD/Examiner, Art Unit 3634